DISMISS; Opinion Filed July 9, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00305-CV

                          YOLANDA ANN GONZALES, Appellant
                                       V.
                              JAMES CULLAR, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-00547-B

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                    Opinion by Justice Lang
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated March 7, 2014, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated March 7, 2014, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated April 16, 2014, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that she had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of
this appeal without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
140305F.P05                                         JUSTICE




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

YOLANDA ANN GONZALES, Appellant                      On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-14-00305-CV         V.                        Trial Court Cause No. CC-14-00547-B.
                                                     Opinion delivered by Justice Lang. Justices
JAMES CULLAR, Appellee                               Myers and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JAMES CULLAR recover his costs of this appeal from
appellant YOLANDA ANN GONZALES.


Judgment entered this 9th day of July, 2014.




                                               –3–